DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 11/17/2020 has been entered and considered. Upon entering claims 1-20 have amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020, 9/21/2020, 10/16/2020, 11/12/2020, 12/10/2020 and 01/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Linderman (US 2016/0270245), in view of Kravtiz et al. (2016/0226252), and further in view of Jones et al. (US 2010/0043781).
Regarding claim 1, Linderman teaches an apparatus [Fig. 1], comprising: a plurality of power conversion devices [104-1 to 104-N], each power conversion device [104 @ Fig. 2] of the plurality of power conversion devices comprising two inputs [plug 108 coupled between solar panel 102 into positive and negative terminal inputs of inverter 104] configured to couple to one or more power generators [102 @ Figs. 1-2]; a plurality of conductors [116 @ Fig. 1], each conductor of the plurality of conductors connecting a respective first power conversion device to a respective second power conversion device [par 0031 (The AC trunk cable 116 may be a flat 12AWG 2-wire cable)].
Linderman fails to teach each conductor of the plurality of conductors having a length based on a quantity of first power generators coupled to the respective first power conversion device and further based on a quantity of second power generators coupled to the respective second power conversion device; and a packaging assembly configured to store the plurality of conductors coupled to the plurality of power conversion devices prior to deploying, on the one or more power generators, the plurality of power conversion devices and the plurality of conductors.
Kravtiz teaches a solar system wherein the plurality of conductors having a length based on a quantity of first power generators coupled to the respective first 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the filling date of the claimed invention to incorporate the teaching of Kravtiz into that of Linderman in order to provide the length of cables based on the group of solar panels which installed into system, to improve power strength, avoid overvoltage and avoid interferences.
The combination of Linderman and Kravtiz does not teach a packaging assembly configured to store the plurality of conductors coupled to the plurality of power conversion devices prior to deploying, on the one or more power generators, the plurality of power conversion devices and the plurality of conductors.
Jones teaches a power system wherein modules including microinverters can be coupled to another, the micro-inverters [see Fig. 17] are electrically connected to each other via a pair of connector cables 148, 150 and can be pre-assembled at a factory or at an assembly facility [par 0037, 0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Jones into that of the combination of Linderman and Kravtiz in order in order to save time for field technicians when assembling and troubleshooting solar systems.
Regarding claim 2, the combination including Linderman further teaches wherein each power conversion device of the plurality of power conversion devices comprises at least one of a direct current to direct current (DC/DC) converter or a direct current to alternating current (DC/AC) converter [inverter 104 @ Fig. 1, par 0027-0029].  
Regarding claim 3, the combination including Linderman further teaches a plurality of inverters (DC/AC converters 104) which regulate the DC output into AC from a solar system (power generators 102) [see Fig. 1].
Regarding claim 4, the combination including Linderman further teaches wherein one or more of the plurality of power conversion devices further comprise a communication device [par 0033 (the system controller and the inverters 104 may communicate using wired techniques (such as power line communications via the AC cable assembly 120) and/or wireless techniques, and the system controller may communicate with a remote device or system)].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linderman, Kravtiz et al. and Jones as applied to claim 1 above, and further in view of Freeman (US 2017/0179876, previously cited).
Regarding claim 5, the combination of Linderman, Kravtiz and Jones teaches all limitations of claim 1 above but does not explicitly teach wherein each power conversion device of the plurality of power conversion devices further comprises at least one of a residual current device, a fuse, a measuring device, or a monitoring device.  
Freeman teaches a power system wherein the current or voltage on the communications wire is sourced by the grid interface unit 106 and can vary between a high and low state. Each power converter 206 is configured to detect the zero crossing point of grid 508 by sensing a transition from high to low (or alternatively low to high) in the synchronization signal. As each power converter 206 receives the synchronization 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Freeman into system of the combination of Linderman, Kravtiz and Jones in order to provide more efficient power with a desired voltage output from solar panels.








Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linderman, Kravtiz et al. and Jones et al. as applied to claim 1 above, and further in view of Jacobson et al. (US 2016/0181802).
Regarding claim 6, the combination of Linderman, Kravtiz and Jones discloses all limitations of claim 1 above but fails to teach further comprising an instrument configured to wind the power conversion devices and conductors around.
Jaccobson teaches a power system comprising of converters wherein the power converters 204a, 204b and 204n form an integral part of the cable for bus 103, and are assembled with the cable on a reel [Fig. 3, par 0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Jaccobson into that of the combination Linderman, Kravtiz and Jones in order to provide a means to transport conversion means easily and also, in a compact manner to the field. 
Regarding claim 7, see the explanation as set forth regarding claim 6. The combination including Jaccobson further discloses wherein the instrument is a spool a reel)]. The shape of the spool would be obvious and it’s known that reels/spools usually have a cylindrical shape.

Claims 8, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Linderman (US 2016/0270245), in view of Kravtiz et al. (US 2016/0226252).
Regarding claim 8, Linderman teaches a method comprising: connecting a chain of power conversion circuits [104] together using a plurality of conductors [116] prior to deploying the chain of power conversion circuits in a photovoltaic [102] installation [see Fig. 1], wherein one or more conductors of the plurality of conductors are disposed between a first power conversion circuit [104-1] and a second power conversion circuit [104-2].
Linderman fails to teach wherein a length of the one or more conductors is selected based on a quantity of first power generators coupled to the first power conversion circuit and further based on a quantity of second power generators coupled to the second power conversion circuit.
Kravtiz discloses a power system wherein a length of the one or more conductors is selected based on a quantity of first power generators coupled to the first power conversion circuit and further based on a quantity of second power generators coupled to the second power conversion circuit [Fig. 30, par 0163].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the filling date of the claimed invention to incorporate the teaching of Kravtiz into that of Linderman in order to provide the length of cables based on the 
Regarding claim 12, the combination including Linderman further teaches wherein one or more power conversion circuits of the chain of power conversion circuits comprise a communication device [par 0033 (the system controller and the inverters 104 may communicate using wired techniques (such as power line communications via the AC cable assembly 120) and/or wireless techniques, and the system controller may communicate with a remote device or system, for example via the Internet, by using wired and/or wireless techniques. Such a system controller thus provides remote monitoring capability of the performance of the PV modules 102 and the inverters 104)].  
Regarding claim 14, Linderman teaches an apparatus comprising: a plurality of power devices [104-1 to 104-N @ Fig. 1], each power device of the plurality of power devices comprising: two inputs [positive and negative of inverter 104 coupled into the plug 108 that coupled to solar panel, see Fig. 2] configured to couple to a respective power source [102, see Figs 1, 2]; a first output coupled to a first conductor [see Figs. 2, 3 and 6, par 0046 (socket 304 is a two-terminal socket, or port, having AC slots 324 and 328 that mate with corresponding electrically-conductive pins (shown in FIG. 6)]; and a second output [328 @ Fig. 3] coupled to a second conductor [par 0046], wherein at least one of the first conductor or the second conductor is coupled to another power device of the plurality of power devices [see Figs. 1, 8].
Linderman does not teach wherein a length of at least one of the first conductor or the second conductor is selected based on a quantity of first power generators 
Kravtiz discloses a power system wherein a length of at least one of the first conductor or the second conductor is selected based on a quantity of first power generators coupled to the each power device and further based on a quantity of second power generators coupled to the second another power device [Fig. 30, par 0163].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the filling date of the claimed invention to incorporate the teaching of Kravtiz into that of Linderman in order to provide the length of cables based on the group of solar panels which installed into system, to improve power strength, avoid overvoltage and avoid interferences.
Regarding claim 15, the combination including Linderman further teaches wherein each power device further comprises at least one of a direct current to direct current (DC/DC) or a direct current to alternating current (DC/AC) converter [inverter 104, par 0027-0029].  
Regarding claim 16, the combination including Linderman further teaches a plurality of inverters (DC/AC 104) used to regulate the output of the solar modules which produces DC voltage into an AC voltage [see Fig. 1].
Regarding claim 17, the combination including Linderman further teaches wherein one or more power devices of the plurality of power devices further comprise a communication device [par 0033 (the system controller and the inverters 104 may communicate using wired techniques (such as power line communications via the AC .  











10.    Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Linderman and Kravtiz et al., further in view of Jones et al. (US 2010/0043781). 
Regarding claim 9, the combination of Linderman and Kravtiz teaches all limitations of claim 8 above, but fails to teach wherein the connecting the chain of power conversion circuits is performed during a manufacturing phase, such that the chain of power conversion circuits and connecting the plurality of conductors are packaged and stored as a single unit.  
Jones teaches a power system comprising a plurality of micro-inverters which can be connected together via cables, the micro-inverters [see Fig. 17] are electrically connected to each other with a pair of connector cables 148, 150 and can be pre-  assembled at the factory or at an assembly facility [par 0037, 0041]. Jones teaches interconnection of solar modules together as desired and stored as a possible single unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Jones into that of the combination of Linderman and Kravtiz in order in order to save time for field technicians when assembling, troubleshooting solar systems and in a compact manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Linderman and Kravtiz et al., further in view of Jones et al. (US 2010/0043781),  and further in view of Jacobson et al (US 2016/0181802).
Regarding claim 10, the combination of Linderman, Kravtiz and Jones discloses all limitations of claim 9 above but fails to teach that the plurality of conversion devices or power devices can be wound around a spool or any device for that matter.
 Jaccobson teaches a power system wherein the packaging and storing of the chain of power conversion circuits [par 0037 of Kravtiz] and the plurality of conductors comprises winding the chain of power conversion circuits and the plurality of conductors around a spool (reel), a bars or a frame [par 0019 (the power converters 204a, 204b and 204n form an integral part of the cable for bus 103, and are assembled with the cable on a reel)].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jacobson into that of the combination in order to provide a means to transport conversion means easily and also, in a compact manner to the field. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linderman and Kravtiz, and further in view of Ilic (US 2014/0169054, previously cited).
Regarding claim 11, the combination of Linderman and Kravtiz teaches all limitations of claim 8 above but does not teach wherein one or more power conversion 
Ilic teaches one or more power conversion circuits of the chain of power conversion circuits are configured to increase an output of one or more power generators coupled thereto [par 0006, 0033 (a DC bridge @ 124 Figs. 3-2. The DC bridge can be either a boost or buck power conversion circuit. A boost circuit would be used to increase the operating voltage across the DC link capacitor 130 thereby allowing for a larger peak to peak AC operating voltage across the AC output terminals)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ilic into that of the combination of Linderman and Kravtiz in order to provide desired voltage to outputs/loads based on the need of the load.
 
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linderman and Kravtiz above, and further in view of Freeman (US 2017/0179876, previously cited).
Regarding claims 13 and 18, the combination Linderman and Kravtiz teaches all limitations of claim 8 and 14 above but does not explicitly teach wherein each power conversion circuit of the chain of power conversion circuits comprises at least one of a residual current device, a fuse, a measuring device, or a monitoring device.  
Freeman teaches the current or voltage on the communications wire is sourced by the grid interface unit 106 and can vary between a high and low state. Each power 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Freeman into system of the combination of Linderman and Kravtiz in order to provide more efficient power with a desired voltage output from the solar modules.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linderman and Kravtiz et al., further in view of Jaccobson et al (2016/0181802).
Regarding claim 19, the combination of Linderman and Kravtiz teaches all limitations of claim 14 above but does not teach further comprising an instrument configured to wind the plurality of power devices and the first and second conductors around.  
Jaccobson  teaches a power system wherein a plurality of converters 204a, 204b and 204n form an integral part of the cable for bus 103, and are assembled with the cable on a reel [Fig. 3, par 0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Jaccobson into that of the combination Linderman and Kravtiz in order to provide more safety, ease for transporting to the field and in a compact manner.
Regarding claim 20, the combination including Jaccobson further teaches wherein the instrument is a spool [par 0019 (a reel)]. The shape of the spool would be obvious and it’s known that reels/spools usually have a cylindrical shape or can any desired shape.2010
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.